236 P.3d 789 (2010)
236 Or. App. 459
STATE of Oregon, Plaintiff-Respondent,
v.
Robert Wayne THORPE, Defendant-Appellant.
081806FE; A140099.
Court of Appeals of Oregon.
Argued and Submitted June 29, 2010.
Decided July 28, 2010.
Shawn E. Wiley argued the cause for appellant. On the brief were Peter Gartlan, Chief Defender, and Carolyn Bys, Deputy Public Defender, Appellate Division, Office of Public Defense Services.
Jamie Contreras, Assistant Attorney General, argued the cause for respondent. With her on the brief were John R. Kroger, Attorney *790 General, and Jerome Lidz, Solicitor General.
Before WOLLHEIM, Presiding Judge, and BREWER, Chief Judge, and ROSENBLUM, Judge.[*]
PER CURIAM.
Defendant appeals a judgment of conviction for possession of a controlled substance. ORS 475.840(3)(b). On appeal, defendant contends that the trial court erred in denying his motion to suppress evidence under Article I, section 9, of the Oregon Constitution. He asserts that the police officer, who stopped defendant for riding his bicycle at night without a headlight, unlawfully extended the duration of the traffic stop when the officer, without reasonable suspicion, began questioning defendant about drugs and repeatedly asked for consent to search. A discussion of the facts would not benefit the bench, the bar, or the public. The state concedes that the stop was unlawfully extended. See State v. Rodgers/Kirkeby, 347 Or. 610, 227 P.3d 695 (2010). Based on our review of the record, we agree and accept the state's concession. Cf. State v. Martusheff, 235 Or.App. 568, 232 P.3d 998 (2010) (accepting state's concession and reversing under similar circumstances).
Reversed and remanded.
NOTES
[*]  Brewer, C.J., vice Carson, S.J.